EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Sovesky on 8/16/2021.

2.    The application has been amended as follows:
In the CLAIMS:
Claim 104, line 1, after the word “claim”, delete the number --102 -- 
Claim 104, line 1, after the word “claim”, insert the number --97 -- 
Cancel claim 106
Cancel claim 113



Reasons for Allowance
Claims 97, 98, 100, 103-105, 107, 108, 110, 112, 114-130 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a wood or wood product as claimed in claim 97.  The closest prior art of record is Koop et al. (US Patent Application No. 2014/0079806) and Leach et al. (US Patent Application No. 2005/0118280).  Koop 3.  Leach et al. teach a wood or wood product comprising a copper compound, wherein the copper compound is micronized.  Leach et al. fail to teach wherein the product comprises penflufen; in a copper:penflufen ratio from 5:1 to 200:1 and wherein the wood or the wood product contains the penflufen in an amount between about 4 to 200 g/m3.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        8/16/2021